—Appeal by the de*866fendant from a judgment of the Supreme Court, Queens County (Latella, J.), rendered January 10, 2008, convicting him of criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and criminal possession of stolen property in the fifth degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not deprived of the effective assistance of counsel. Viewing the evidence, the law, and the circumstances of the case in their totality and as of the time of the representation, we find that the defendant received meaningful representation (see People v Benevento, 91 NY2d 708, 712 [1998]; People v Baldi, 54 NY2d 137, 147 [1981]).
Moreover, the Supreme Court properly denied, without a hearing, the defendant’s motion pursuant to CPL 330.30 to set aside the verdict (see People v Gruttadauria, 46 AD3d 837, 837-838 [2007]; People v Smith, 242 AD2d 483, 484 [1997]). Rivera, J.P., Leventhal, Hall and Sgroi, JJ., concur.